Citation Nr: 1548933	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  08-04 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left elbow disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Francis, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1969 to August 1973 and in the U.S. Coast Guard from March 1975 to August 1994.

This appeal to the Board of Veterans' Appeals (Board) is from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In April 2011, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge; a transcript of this hearing has been associated with the electronic claims file. 

In July 2011, the Board remanded the issues of service connection for right knee disorder, left elbow disorder, and inner ear/equilibrium disorder for further development.     

In July 2014, the Board, in part, denied service connection for left elbow disorder.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).   In May 2015, the Court, in part, vacated that portion of the decision relevant to the left elbow disorder and remanded the claim for compliance with the instructions in a Joint Motion for Partial Remand. 

In July 2014, the Board also remanded the claims for service connection for right knee and inner ear/equilibrium disorders for further development.  

In a rating decision in February 2015, the Appeals Management Center granted service connection for an inner ear/equilibrium disorder.  Thus, as this was a full grant of the benefit sought on appeal, this issue is no longer in appellate status. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Pertaining to the Veteran's claim of service connection for a right knee disability, the Board unfortunately must find that the August 2014 VA medical opinion's rationale for providing a negative nexus opinion is not adequate.  In sum, the basis for the negative nexus opinion was that the Veteran's service treatment records were negative for a diagnosis of S/P Right Knee Arthroscopic meniscus repair.  The rationale for the negative opinion also suggests that it was based on the complaints in service being acute/transitory and resolving.  In support of the rationale, the examiner cited several examination reports which failed to show any complaints concerning the right knee, including the 1993 retirement physical.  The Board finds that the examiner did not address a July 1994 treatment report which shows that the Veteran complained of right knee pain and crepitus when squatting and was diagnosed as having patellofemoral syndrome.  This report may be supportive of a finding that the Veteran had a chronic knee disorder in service and that his earlier right knee complaints had not resolved.  Another addendum opinion is necessary for the purposes of taking into consideration the July 1994 medical report findings and diagnosis.

The Veteran is also seeking service connection for a left elbow disability.  The Veteran has testified that he injured his left elbow in service when he fell while carrying cups of coffee up a ladder aboard a cutter and that he had experienced left elbow pain since service. 

The Veteran reported during the April 2011 Board hearing that he hurt his left elbow in 1977 but had not sought military treatment until just before retirement in July 1994 when he was diagnosed with left olecranon bursitis.  

In a September 2006 treatment summary, a private physician, Dr. B.C.D., noted that he treated the Veteran for tendonitis in the elbow in November 2004.  However, he did not specify whether he treated the right or left elbow and did not refer to any injuries or diagnoses in service.  

In July 2011, the Board remanded the claim to obtain a VA examination and to permit the Veteran to authorize recovery of Dr. B.C.D.'s clinical records of diagnosis and care in 2004.  The Veteran did not submit or authorize VA to obtain records.  

At the September 2011 examination, after examining the Veteran and reviewing the claims file, the examiner diagnosed bursitis of the left elbow and indicated an onset date of September 2011.  The examiner observed that there were minimal clinical findings which were limited to the left olecranon tip that was tender to palpation.  The examiner continued that there was insufficient linear documentable history to establish a causal relationship.  

In a July 2014 decision, the Board found the evidence sufficient to deny service connection for left elbow disorder.  However, on appeal, the parties to a joint motion found that the examiner's opinion was inadequate because he had impermissibly and exclusively relied on an absence of medical history and other details to support his conclusions.  The parties did not address the Board's analysis of the service treatment records and multiple military physical examinations but directed that the Veteran be provided an adequate examination that properly considered the Veteran's current diagnosis of left elbow bursitis along with the in-service diagnosis of left elbow bursitis.  

The Board has no discretion and must remand this matter for compliance with the Court's May 2015 order granting the parties' joint motion to remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006).  Therefore, an additional VA examination and opinion is necessary to decide the claim. 

The Veteran should also be provided the opportunity to submit additional evidence or identify sources of treatment for left elbow bursitis by private or VA providers.  If so identified, the AOJ must request the records and associate any received with the electronic claims file. 

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with notice and the opportunity to submit or identify any additional lay or medical evidence of treatment by private or VA providers for left elbow bursitis.  Request all identified and authorized records and associate any received with the electronic claims file. 

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any left elbow disorder, including bursitis.  

The examiner should identify through examination and through a review of the record all left elbow diagnoses.

Request that the physician review the electronic claims file, including all service treatment records which contains a July 1994 outpatient treatment for left elbow bursitis; all lay statements; a September 2006 letter from the private physician; and the previous VA examination in September 2011.  

For each diagnosed left elbow disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such left elbow disability first manifested in service, and whether left elbow arthritis manifested within one year of the Veteran's August 1994 discharge from service

The physician should state whether it is at least as likely as not (50 percent probability or greater) that any current left elbow disability is related to the left elbow complaints in service and his report of continued symptoms following service.

The physician should state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current left elbow disorder is related to service, including the Veteran's reported fall from a shipboard ladder in 1977.  

A detailed rationale for all opinions is required and may not be solely based on the absence of corroborating medical evidence.  

3.  Give access to the claims file to the same examiner who provided the August 2014 opinion concerning the right knee.  After reviewing the claims file, to specifically include service treatment records documenting right knee complaints, the examiner should opine whether it is at least as likely as not (i.e., 50 percent probability) that the Veteran's current right knee disability (a) initially manifested during his active duty service from August 1969 to August 1973 and/or from March 1975 to August 1994; or (b) if arthritis of the right knee manifested within one-year of the Veteran's August 1994 service discharge. 

If it is determined that the Veteran did not have a chronic right knee disability in service, the examiner should state whether it is at least as likely as not that the Veteran's complaints of knee pain in service and following service is related to the Veteran's current right knee disabilities, including arthritis.

A detailed rationale for all opinions proffered should be given.  The opinion should specifically include a discussion of the July 1994 service treatment report showing that the Veteran complained of pain and crepitus when squatting and was diagnosed as having patellofemoral syndrome.  (See STR pg. 106-108 in VMBS)

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, readjudicate the claims remaining on appeal in light of the additional evidence.  If the benefits are not granted, send the Veteran and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




